Exhibit 10.2

ANADARKO PETROLEUM CORPORATION 1201 LAKE ROBBINS DRIVE, THE WOODLANDS, TEXAS
77380

P.O. BOX 1330 HOUSTON, TEXAS 77251-1330 U.S.A. PH. (832)636-1000

 

LOGO [g652856g1120075503921.jpg]

PERSONAL AND CONFIDENTIAL

[DATE]

Dear :

The Compensation and Benefits Committee of the Board of Directors of Anadarko
Petroleum Corporation (the “Company”) has made an Award of Restricted Stock
Units (“RSUs”) to you under the Company’s 2012 Omnibus Incentive Compensation
Plan, as may be amended from time to time (the “Plan”). This RSU Award is
subject to all terms and conditions of the Plan, the summary of the Plan (the
“Plan Summary”) and the provisions of this Award Agreement. Unless defined
herein, capitalized terms shall have the meaning assigned to them under the
Plan. The Plan and Plan Summary are available on the Anadarko intranet website
at the following address: [internal website address].

Effective [Grant Date] (the “Grant Date”), you have been granted an Award of
RSUs, which vest over a period of time. Provided you remain employed by the
Employer until such dates, [●] of the RSUs will vest on [●] (each considered a
“Vesting Period”) (collectively, the “Vesting Schedule”).

At the end of each Vesting Period, unless deferred, the number of RSUs that vest
shall be converted into shares of unrestricted Common Stock and such
unrestricted shares, less applicable payroll taxes withheld in the form of
shares, shall be delivered to you within 30 days of the last day of the Vesting
Period. Upon receipt, you are free to sell, gift or otherwise dispose of such
shares; provided that you comply with the applicable restrictions under the
Company’s Insider Trading Policy (including the receipt of pre-clearance) and
the applicable stock ownership requirements.

Dividend equivalents (as provided in Section 11.4 of the Plan) with respect to
the RSUs shall be accrued and reinvested in additional shares of Common Stock
and paid, less applicable withholding taxes, at such time as the RSUs to which
they relate vest and settle. The RSUs do



--------------------------------------------------------------------------------

not have voting rights. They do, however, count toward any applicable stock
ownership requirements as set forth in the Company’s Corporate Governance
Guidelines.

You may be allowed to make an election to defer your entire RSU Award on a
separate form provided by Human Resources. All deferral elections and
distributions must be made in compliance with Section 409A.

All unvested RSUs and unpaid RSU dividend equivalents will be immediately
forfeited if you incur a “separation from service” (within the meaning of such
term set forth in Section 409A under such definitions and procedures as
established by the Company in accordance with Section 409A) due to [●].

***

RSUs and related RSU dividend equivalents that vest in accordance with the [●]
preceding paragraphs shall be converted into shares of unrestricted Common Stock
and such unrestricted shares, less applicable payroll taxes withheld in the form
of shares, shall be delivered to you at the time specified above. However, if
any taxes under the Federal Insurance Contributions Act are first due with
respect to RSUs and related dividend equivalents prior to the time of vesting
provided in the preceding provisions of this Award Agreement, then you will be
required to deliver to the Company at the time specified by the Company such
amount of money as the Company may require to satisfy its minimum withholding
obligation under applicable tax laws and regulations.

Your RSUs are subject to several restrictions, including that such RSUs may not
be transferred, sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred or disposed of.

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and if you knowingly
engaged in the misconduct, were grossly negligent with respect to such
misconduct, or knowingly or grossly negligently failed to prevent the misconduct
(whether or not you are one of the individuals subject to automatic forfeiture
under Section 304 of the Sarbanes-Oxley Act of 2002), the Plan Administrator may
determine that you shall reimburse the Company the amount of any payment in
settlement of an Award earned or accrued during the twelve-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
embodying such financial reporting requirement.



--------------------------------------------------------------------------------

Notwithstanding anything in this Award Agreement or any other agreement between
you and the Company to the contrary, including, without limitation, any
provisions that prevent the Company from unilaterally amending this Award
Agreement, you agree by accepting this Award that the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Act”) has the effect of requiring
certain officers of the Company to repay the Company, and for the Company to
recoup from such officers, erroneously awarded amounts of incentive-based
compensation. If the Act, any rules or regulations promulgated thereunder by the
Securities and Exchange Commission or any similar federal or state law requires
the Company to recoup any erroneously awarded incentive-based compensation
(including stock options and any other equity-based awards) that the Company has
paid or granted to you, you hereby agree, even if you have terminated your
employment with the Company, to promptly repay such erroneously awarded
incentive compensation to the Company upon its written request. This obligation
shall survive the termination of this Award Agreement.

After your employment relationship with the Company terminates for any reason,
you acknowledge and agree, by accepting the Award Agreement, that you remain
subject to the following obligations (“Post-Termination Obligations”), which
serve to align your interests with the Company’s long-term business interests.
The following Post-Termination Obligations are reasonably related to the
protection of such business interests, including the preservation of the
Company’s goodwill and the protection of the confidential information that you
have obtained and will obtain in the course of your future employment with the
Company.

a.     Non-Disclosure. You will comply with the obligations contained in the
Anadarko Code of Business Conduct and Ethics that continue after termination of
employment to not disclose or utilize certain confidential information of the
Company and its affiliates as specified therein. As an officer of the Company,
the law imposes upon you a duty to safeguard and protect confidential
information of the Company and its affiliates. Except as expressly permitted by
this Award Agreement and without limiting the foregoing, you shall not use for
your own benefit or the benefit of any person or entity (other than the Company
and its affiliates), or disclose to any person or entity (other than the Company
and its affiliates), any information relating to confidential information of the
Company or its affiliates made, developed or acquired by or disclosed to you,
individually or in conjunction with others, during your employment with the
Company or its affiliates (whether during business hours or otherwise and
whether on the Company’s premises or otherwise). The non-disclosure requirements
set forth in this paragraph (a) are subject to the provisions of paragraph (e)
(“Disclosures”) below.



--------------------------------------------------------------------------------

b.    Non-Disparagement. For a term of one (1) year beginning on the last day of
your employment with the Company, you shall make no disparaging remarks
regarding or relating to Anadarko, its affiliates, or any employee or director
of Anadarko or its affiliates. The non-disparagement requirements set forth in
this paragraph (b) are subject to the provisions of paragraph (e)
(“Disclosures”) below.

c.    Non-Solicitation. For a term of one (1) year beginning on the last day of
your employment with the Company, you will not, directly or indirectly, solicit,
or otherwise attempt to induce, any employee of the Company or any of its
affiliates to terminate his or her employment with the Company or such
affiliates, or hire or assist in the hiring of any such employee by any person,
association, or entity not affiliated with the Company.

d.    Remedies. Should you violate any Post-Termination Obligation, you will not
thereafter be entitled to payment with respect to any of the Awards subject to
this Award Agreement that have not yet vested, and such Awards shall be
forfeited (without value) to the Company immediately as of the date that you
violate such Post-Termination Obligation. If your violation of any
Post-Termination Obligation is not discovered until after any such Award has
vested and been conveyed to you, the Company may require you to return to it all
Shares that were the subject of such Award (determined prior to the application
of any applicable tax withholding), or the monetary value of such Shares.
Notwithstanding the foregoing, money damages would not be a sufficient remedy
for any breach of a Post-Termination Obligation by you. The Company shall be
entitled as a matter of right to specific performance of the Post-Termination
Obligations, including entry of an ex parte temporary restraining order in state
or federal court, preliminary and permanent injunctive relief against activities
in violation of this Award Agreement, or both, or other appropriate judicial
remedy, writ or order, in any court of competent jurisdiction, restraining any
violation or further violation of such agreements by you or others acting on
your behalf, without any showing of irreparable harm and without any showing
that the Company does not have adequate remedy at law. The remedies specified
herein shall not be construed as limiting the remedies available to the Company
and shall be in addition to all other remedies available to the Company at law
and in equity. If any term, provision, covenant or condition of the
Post-Termination Obligations is held by a court of competent jurisdiction to be
illegal, invalid, unenforceable, or void, and not correctable through
modification, then such provision, covenant, or condition (or portion thereof)
may be severed and the validity and enforceability of the remainder of this
Award Agreement shall not in any way be affected, impaired or invalidated.



--------------------------------------------------------------------------------

e.    Disclosures. Nothing in this Award Agreement will prevent you from making
disparaging remarks or disclosing Company confidential and proprietary
information when compelled to do so by law or when such communications are
intended to comply with any federal or state whistleblower statute including,
but not limited to, information provided in a manner described in
Section 21F(h)(1)(A) of the Securities Exchange Act of 1934, as amended, 15
U.S.C. 78u-6(h)(1)(A). Nothing in this Award Agreement will prevent you from:
(i) making a good faith report of possible violations of applicable law to any
governmental agency or entity or (ii) making disclosures that are protected
under the whistleblower provisions of applicable law. For the avoidance of
doubt, nothing herein shall prevent you from making a disclosure of a trade
secret that: (A) is made (1) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and
(2) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Further, an individual who
files a lawsuit for retaliation by an employer of reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(X) files any document containing the trade secret under seal and (Y) does not
disclose the trade secret, except pursuant to court order.

Please establish a Beneficiary Designation for your Long-Term Incentive Equity
Awards online at [internal website address] or by contacting the Anadarko
Benefits Center at 1-866-472-xxxx, option 1 and then option 1 again. You may
update your designation anytime.

If you have any questions about this Award Agreement, please call me at
832-636-xxxx.

Sincerely,